dd

Case 14-50333-gs Doc 493 Entered 06/03/19 14:35:28 Page 1of4

R \
Anthony G. Thomas A Oe e
7725 Peavine Peak Court ~
Reno, NV 89523 2019 JUN -3 AM IO:
Tel: (408) 640-2795 OI
E-mail: atemerald2 @ gmail.com Jo. GAN RRP i]

Debtor In Propria Persona
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA - RENO

IN RE: Case No. BK-N-14-50333-BTB
Case No. BK-N-14-50331-BTB
ANTHONY THOMAS and (Jointly Administered)
WENDI THOMAS AT EMERALD, LLC

Debtors.

HAPTER 7

C

DECLARATION OF ANTHONY G.THOMAS
RE: STATUS CONFERENCE
D
Tim

)
)
)
)
)
)
)
)
)
) Date June 4th 2019

) Tim 2:00 p.m.

) Dent. 5th Floor Courtroom
) Judge: Hon. Gary Spraker

)

 

| Anthony G. Thomas declare:

1. | am submitting this declaration in regards to the Status
Conference before the new Judge Hon. Gary Spraker to be held on June 4th 2019,
due to the recusal of Judge Beesley as a result of my civil rights lawsuit that | filed
against Judge Beesley, trustee Jeri-Coppa Knudson and her attorney Jeffrey L.
Hartman along with Wayne Silver, attorney for Kenmark Ventures LLC who |
allege was a party in the illegal attempted collusive sale of the Thomas Emerald by
auction on 3-21-2019 in violation of the mandatory notice requirements of Section

363(b) of the U.S. Bankruptcy Code and Rules 6004 and 2002 of the Bankruptcy

-|l-
Case 14-50333-gs Doc 493 Entered 06/03/19 14:35:28 Page 2 of 4

Rules that require that before any proposed use or sale of estate assets, notice must
be mailed by the clerk of the court.

2. As such, Debtor is respectfully requesting that this Court inspect the
Court docket to confirm and verify and issue a ruling in writing finding that there is no
docket entry showing any service of notice by the clerk of the Court 21 days before
the auction (online between 10-31-2018 - 11-15-2018), and to issue a finding of
fact and conclusion of law that the attempted sale of the Thomas Emerald is void
(See my filing of 12-17-2018, my opposition brief to the sale of the Thomas
Emerald, and my Request for Judicial Notice in this regard).

3. | am requesting that your Honor actually rule in writing on my
Request for Judicial notice of the law and facts in support of my opposition to the
Turnover of the Portola property. (See proposed order filed on 9-28-2018).

4. Such a ruling is necessary in light of the $4.5 million lien filed by
Wayne Silver after the Court issued it's order on 3-6-2019 abandoning the
property.

5. Another issue of concern, is the recent re-opening of the closed claim by
John Beach, “on the court’s own motion” which is puzzling, since this opening was
made after Judge Beesley recused himself, and before your honor has become
familiar with the case, and re-opened without any notice, written motion or opportunity
to oppose by me, which | consider to be improper and should be investigated by your
honor, with the culprits to be sanctioned for such inequitable conduct.

| declare under penalty of perjury of the laws of Nevada and the United
Case 14-50333-gs Doc 493 Entered 06/03/19 14:35:28 Page 3 of 4

States that the foregoing is true and correct.

Dated: May 31st 2019. Respectfully submitted,

Lom _ |

Anthety G. Thomas
Case 14-50333-gs Doc 493 Entered 06/03/19 14:35:28 Page 4 of 4

CERTIFICATE OF SERVICE

{| Paul S. Mula certify that! am an adult, over the age of 18 years, not a party to the
action herein who resides in Santa Clara County, California. | caused to be served the
following

documents via e-mail to the following persons as listed below from my e-mail address of
pauly_p_78@yahoo.com as follows:

DOCUMENTS SERVED:
1. Declaration of Anthony G. Thomas re: 6-4-2019 Status Conference as follows:

JEFFREY A COGAN

jeffrey @jeffreycogan.com, beautausinga @ gmail.com, beau @ jeffreycogan.com

JERI COPPA-KNUDSON VIA E-MAIL & US MAIL: 3495 Lakeside PMB 62 Dr. Reno,
NV 89509

renobktrustee @ gmail.com, jcoppaknudson @ ecf.episystems.com

KEVIN A. DARBY

kad @darbylawpractice.com, tricia@darbylawpractice.com, jill@darbylawpractice.com,
hersh @darbylawpractice.com, sam @darbylawpractice.com

JEFFREY L. HARTMAN VIA E-MAIL & US MAIL: 510 W. Plumb Lane Suite B - Reno,
NV 89509

notices @bankruptcyreno.com, sji@bankruptcyreno.com

TIMOTHY A. LUCAS

ecflukast @hollandhart.com

LAURY MILES MACAULEY

laury @macauleylawgroup.com

WILLIAM MCGRANE

ECF -81 16edf28c97 @ecf.pacerpro.com, mitch.chyette @ mcgranellp.com

STEPHANIE T. SHARP ssharp@rssblaw.com, cobrien@rssblaw.com WAYNE A. SILVER
w_silver@sbcglobal.net, ws @ waynesilverilaw.com

ALAN R. SMITH

mail @ asmithlaw.com

STEVEN C. SMITH

ssmith@smith-lc.com, mbrandt@smith-Ic.com

AMYN. TIRRE

amy @amytirrelaw.com, admin @amytirrelaw.com

U.S. TRUSTEE- RN - 7,7

USTPRegion17.RE.ECF @ usdoj.gov

JOSEPH G. WENT

jgwent @hollandhart.com, vilarsen @hollandhart.com

| declare under penalty of perjury that the foregoing is true and corréct’

Dated: May 31st 2019. Nae |
Paul S. Mula Jr.

 

 
